Exhibit Section 1350 Certifications CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF FIRST BANCSHARES, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Annual Report on Form 10-K for the fiscal year ended June 30, 2010, that: 1. the report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and 2. the information contained in the report fairly presents, in all material respects, the company's financial condition and results of operations as of the dates and for the periods presented in the financial statements included in the report. Date: October 13, 2010 /s/Thomas M. Sutherland Thomas M. Sutherland Chief Executive Officer
